No. 04-01-00053-CR

Mark Joseph DUHE,

Appellant
v.
STATE of Texas,
Appellee
From the 339th Judicial District Court, Harris County, Texas
Trial Court No. 854388
Honorable Jon Hughes, Judge Presiding
Memorandum Opinion

Opinion by:	Paul W. Green, Justice
Sitting:	Phil Hardberger, Chief Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:    April 3, 2002
AFFIRMED 
	Because the issues in this appeal involve the application of well-settled principles of
law, we affirm the conviction in this memorandum opinion.  Tex. R. App. P. 47.1.  We affirm
the conviction for the following reasons:
	1.  Duhe did not file a motion for new trial and the record is silent as to defense
counsel's reasons for his actions.  Because Duhe fails to present any evidence demonstrating
his counsel's decisions were not the product of sound trial strategy, we overrule his first and
second issues complaining of ineffective assistance of counsel.  Tong v. State, 25 S.W.3d
707, 713 (Tex. Crim. App. 2000) (stating a silent record is insufficient to rebut the
presumption that counsel's actions were the result of sound trial strategy). 
	2.  The trial court admitted evidence that Duhe admitted having "a part" in prostituting
the daughters of his girlfriend.  Although Duhe complains the admission of this statement
was improper, the error, if any, was harmless because the jury heard testimony from other
witnesses detailing Duhe's involvement in the prostitution of his girlfriend's daughters.  Tex.
R. App. P. 44.2(a); Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998); Manley v.
State, 28 S.W.3d 170, 177 (Tex. App.-Texarkana 2000, pet. ref'd). 
	The conviction is affirmed.
							PAUL W. GREEN,
							JUSTICE
DO NOT PUBLISH